DETAILED ACTION
Applicant’s amendments, filed 08/31/2021, have been fully considered and accepted.  The objections have been withdrawn. 
Allowable Subject Matter
Claim 1-12 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art GB 1 102 587, is not anticipate or render fairly obvious in combination to
teach the limitations of the claimed invention as cited in independent claim 1. GB 1 102 587 does not
teach or suggest the cooling stages with three different temperatures ranges to the foamed coffee
extracts, “...wherein the step of cooling the foamed coffee extract to below -40°C comprises:
(i) cooling the foamed coffee extract to a first temperature;
(ii) cooling the foamed coffee extract from the first temperature to a second temperature lower than the first temperature; and
(iii) cooling the foamed coffee extract from the second temperature to below -40°C, wherein the first temperature is 1°C above a freezing point of the foamed coffee extract and wherein the second temperature is 3°C below the freezing point...”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792